Citation Nr: 0626263	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Montgomery, Alabama 
(hereinafter RO).  The Board denied the issues as listed on 
the Title Page in a November 2003 Board decision to which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  The VA General Counsel 
filed a Motion in March 2005 requesting that the Court affirm 
the November 2003 Board decision, but the Court vacated the 
November 2003 Board decision and remanded the case to the 
Board in a Memorandum Decision dated in December 2005, with 
Judgment entered in January 2006.    

REMAND

The veteran's representative in his July 2006 presentation to 
the Board asserted that in order to comply with the 
directives of the Court decision referenced above, this case 
had to be remanded to the RO.  The Board agrees with this 
contention.  As such, this case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following development.  VA will notify the veteran if further 
action is required on his part. 

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims. 

2.  The veteran should be afforded a VA 
audiometric examination in which the 
examiner should determine the nature and 
etiology of any hearing loss or tinnitus.  
The examiner should indicate whether 
there is a 50 percent probability or 
greater that any hearing loss and/or 
tinnitus is related to his exposure to 
acoustic trauma during service.  (Such 
exposure should be presumed for the 
purposes of this determination because 
the veteran's Military Occupation 
Specialty listed on his DD Form 214 is 
that of an aircraft mechanic).  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner should reconcile any 
opinion with the service medical records 
and the February 2002 VA examination 
report.  

3.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


